UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7143


CURTIS Q. OWENS,

                Plaintiff – Appellant,

          v.

BERNEDETT JEFFERSON, LtSMU in their individual personal
capacity under the color of state law; DARREN SEAWARD, Maj
in their individual personal capacity under the color of
state law; NFN ROBINSON, Inv DDI in their individual
personal capacity under the color of state law; JERRY
WASHINGTON, A-W in their individual personal capacity under
the color of state law; ROBERT WARD, Dir of Ops in their
individual personal capacity under the color of state law;
JON OZMINT, Dir of SCDC in their individual personal
capacity under the color of state law,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:09-cv-02888-TLW)


Submitted:   November 19, 2010            Decided:   December 13, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Curtis Q. Owens, Appellant Pro Se.  James Albert Stuckey, Jr.,
William J. Thrower, STUCKEY LAW OFFICES, PA, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Curtis    Q.     Owens    appeals     the   district     court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42    U.S.C.     § 1983     (2006)     complaint.         We    have

reviewed the record and find no reversible error.                         Accordingly,

we affirm on the district court’s reasoning that Owens failed to

properly    exhaust         available      administrative      remedies     as    to    his

claims   of    constitutional          magnitude     as    required    by    42   U.S.C.

§ 1997e(a)     (2006).            Owens v.    Jefferson,    No.   0:09-cv-02888-TLW

(D.S.C. Aug. 10, 2010).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before        the    court     and   argument    would   not       aid    the

decisional process.

                                                                                 AFFIRMED




                                              3